Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Gregory Perrone on 23 February 2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A work request data system comprising:
a three dimensional model engine that creates at least one three dimensional model of an object from collected image data of the object;
an extraction module that retrieves the at least one three dimensional model of the object and extracts dimension data associated with the object prior to a user interacting with the system;
a user interface in communication with the extraction module and the at least one three-dimensional model engine, wherein the user interface is configured to embed a user interface interaction key within a physical feature in a displayed image of the at least one three dimensional model in response to identifying that extracted dimension data exists for the physical feature;


a bid solicitation notification engine that transmits a bid solicitation request including the extracted dimension data for the physical feature and one or more additional attributes of the physical feature upon the user activating the user interface 
the user via the user interface,
wherein the at least one measurement is included in a work order.

Claim 7. (Currently Amended) A work request data system comprising:
an extraction module that retrieves at least one three dimensional model of an object and extracts dimension data associated with the object prior to a user interacting with the system;
a user interface having an interaction key embedded within a physical feature in a displayed image of the at least one three-dimensional model of [[an]] the object and dimension data extracted from the at least one three-dimensional model, wherein the interaction key is embedded in response to identifying that extracted dimension data exists for the physical feature;

a bid solicitation notification engine that transmits a bid solicitation request including the extracted dimension data for the physical feature and one or more additional attributes of the physical feature upon the user activating the interaction key embedded within the displayed image,
wherein display of at least one measurement of the at least one three-dimensional model via the user interface is based on data received from [[an]] the extraction module,
wherein the at least one measurement is included in a work order.

Claim 14. (Currently Amended) A method for generating a work request in a work request data system, comprising:
creating via a three dimensional model engine
retrieving via an extraction module the three dimensional model of the object and extracting dimension data associated with the object prior to a user interacting with the work request data system; 
associating a user interface interaction key embedded within a displayed image with a physical feature depicted on the at least one three-dimensional model of [[an]] the object extracted from the image data of the object and extracted object dimension data, wherein the user interface interaction key is embedded within the physical feature depicted in the displayed image in response to identifying that extracted dimension data exists for the physical feature;
including the extracted dimension data for the physical feature depicted on the at least one three-dimensional model additional attributes of the physical feature upon the user activating the user interface interaction key,
displaying at least one measurement of the at least one three-dimensional model to [[a]] the user via the user interface,
wherein the at least one measurement is included in [[the]] a work request.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The known prior art does not disclose extracting the claimed dimension data of the three dimensional model prior to a user interacting with the system, embedding the claimed user interface interaction key within a physical feature of an image of the three dimensional model in response to determining that the dimension data has been extracted for the physical feature, and submitting a bid solicitation request including the extracted dimension data in response to the user activating the embedded user interface interaction key.  Note that while certain limitations may be obvious when considered in isolation or in a broader context, this specific combination of limitations including all of the interconnected features would not have been obvious to one having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611